                  4:20-bk-10503 Doc#: 9 Filed: 01/31/20 Entered: 01/31/20 10:38:59 Page 1 of 1



 Fill in this information to identify your case:

 Debtor 1              Caprice Summerville
                       First Name                           Middle Name                        Last Name
 Debtor 2
 (Spouse, if filing)   First Name                           Middle Name                        Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF ARKANSAS
 Case Number           4:20-bk-10503
 (if known)


Official Form 101A
Initial Statement About an Eviction Judgment Against You                                                                                                     12/15

File this form with the court and serve a copy on your landlord when you first file bankruptcy only if:
    you rent your residence; and
    your landlord has obtained a judgment for possession in an eviction, unlawful detainer action, or similar proceeding (called eviction
    judgment) against you to possess your residence.
     Landlord’s name                       Shadow Lakes Apartments

     Landlord’s address
                                           1311 W Markham
                                           Little Rock, AR 72211
                                           Number, Street, City, State & ZIP Code

If you want to stay in your rented residence after you file your case for bankruptcy, also complete the certification below.
         Certification About Applicable Law and Deposit of Rent
I certify under penalty of perjury that:
          Under the state or other nonbankruptcy law that applies to the judgment for possession (eviction judgment), I
          have the right to stay in my residence by paying my landlord the entire delinquent amount.

          I have given the bankruptcy court clerk a deposit for the rent that would be due during the 30 days after I file the
          Voluntary Petition for Individuals Filing for Bankruptcy (Official Form 101).


              X    /s/ Caprice Summerville                                   X
                   Caprice Summerville                                              Signature of Debtor 2
                   Signature of Debtor 1

                   Date   January 30, 2020                                          Date

  Stay of Eviction:        (a)      First 30 days after bankruptcy. If you checked both boxes above, signed the form to certify that both apply, and served your
                                    landlord with a copy of this statement, the automatic stay under 11 U.S.C. § 362(a)(3) will apply to the continuation of the
                                    eviction against you for 30 days after you file your Voluntary Petition for Individuals Filing for Bankruptcy (Official Form 101).

                           (b)      Stay after the initial 30 days. If you wish to stay in your residence after that 30-day period and continue to receive the
                                    protection of the automatic stay under 11 U.S.C. § 362(a)(3), you must pay the entire delinquent amount to your landlord as
                                    stated in the eviction judgment before the 30-day period ends. You must also fill out Statement About Payment of an Eviction
                                    Judgment Against You (Official Form 101B), file it with the bankruptcy court, and serve your landlord a copy of it before the
                                    30-day period ends.




Check the Bankruptcy Rules (www.uscourts.gov/rulesandpolicies/rules.aspx) and the local court’s website (to find your court’s website,
go to www.uscourts.gov/Court_Locator.aspx) for any specific requirements that you might have to meet to serve this statement.
11 U.S.C. §§ 362(b)(22) and 362(l)

Official Form 101A                                            Initial Statement About an Eviction Judgment Against You

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
